Exhibit 10.3

[AUSTRALIAN CREDIT AGREEMENT]

 

 

 

SYNDICATED FACILITY AGREEMENT

dated as of June 4, 2012

among

APACHE ENERGY LIMITED,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Global Administrative Agent,

CITISECURITIES LIMITED,

as Australian Administrative Agent,

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.,

as Global Syndication Agents,

and

THE ROYAL BANK OF SCOTLAND PLC

and

ROYAL BANK OF CANADA,

as Global Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.,

and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I Definitions

     1      Section 1.1.    Defined Terms      1      Section 1.2.   
[Intentionally omitted]      16      Section 1.3.    Terms Generally      16   
  Section 1.4.    Accounting Terms; GAAP      17   

Article II The Credits

     17      Section 2.1.    Commitments      17      Section 2.2.    Loans and
Borrowings      17      Section 2.3.    Requests for Borrowings      18     
Section 2.4.    [Intentionally omitted]      18      Section 2.5.   
[Intentionally omitted]      18      Section 2.6.    Funding of Borrowings     
18      Section 2.7.    Extension of Maturity Date and of Commitments      19   
  Section 2.8.    Interest Elections      21      Section 2.9.    Termination
and Reduction of Commitments      22      Section 2.10.    Repayment of Loans;
Evidence of Debt      22      Section 2.11.    Prepayment of Loans      23     
Section 2.12.    Fees      23      Section 2.13.    Interest      24     
Section 2.14.    Alternate Rate of Interest      25      Section 2.15.   
Increased Costs      25      Section 2.16.    Break Funding Payments      26   
  Section 2.17.    Taxes      27      Section 2.18.    Payments Generally; Pro
Rata Treatment; Sharing of Set-offs      28      Section 2.19.    Mitigation
Obligations; Replacement of Lenders      30      Section 2.20.    Currency
Conversion and Currency Indemnity      30      Section 2.21.    Defaulting
Lenders      31      Section 2.22.    Additional Borrowers      32     
Section 2.23.    Increase in Commitments      33      Section 2.24.    Section
128F Public Offer      34   

Article III Representations and Warranties

     35      Section 3.1.    Organization      35      Section 3.2.   
Authorization and Validity      36      Section 3.3.    Government Approval and
Regulation      36      Section 3.4.    Superannuation Scheme      36     
Section 3.5.    Regulation U      36      Section 3.6.    Taxes      36     
Section 3.7.    Subsidiaries; Restricted Subsidiaries      36      Section 3.8.
   No Default or Event of Default      36   

Article IV Conditions

     37      Section 4.1.    Effectiveness      37   

 

i



--------------------------------------------------------------------------------

  Section 4.2.    All Loans      38   

Article V Affirmative Covenants

     39      Section 5.1.    Financial Reporting and Notices      39     
Section 5.2.    Compliance with Laws      40      Section 5.3.    [Intentionally
omitted]      40      Section 5.4.    Insurance      40      Section 5.5.   
Books and Records      40      Section 5.6.    Use of Proceeds      41     
Section 5.7.    Borrowing Request      41   

Article VI Financial Covenants

     41      Section 6.1.    Ratio of Total Debt to Capital      41   

Article VII Negative Covenants

     41      Section 7.1.    [Intentionally omitted]      41      Section 7.2.
   Mergers      41      Section 7.3.    [Intentionally omitted]      41     
Section 7.4.    Transactions with Affiliates      41      Section 7.5.   
Restrictive Agreements      42      Section 7.6.    Guaranties      42   

Article VIII Events of Default

     42      Section 8.1.    Listing of Events of Default      42     
Section 8.2.    Action if Administration, Winding Up, Arrangements and
Insolvency      44      Section 8.3.    Action if Other Event of Default      44
  

Article IX Agents

     44   

Article X Miscellaneous

     47      Section 10.1.    Notices      47      Section 10.2.    Waivers;
Amendments      49      Section 10.3.    Expenses; Indemnity; Damage Waiver     
50      Section 10.4.    Successors and Transferees      51      Section 10.5.
   Survival      54      Section 10.6.    Counterparts; Integration;
Effectiveness      54      Section 10.7.    Severability      55     
Section 10.8.    Right of Setoff      55      Section 10.9.    GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS      55      Section 10.10.   
Headings      56      Section 10.11.    Confidentiality      56     
Section 10.12.    Interest Rate Limitation      57      Section 10.13.    Joint
and Several Obligations      58      Section 10.14.    USA PATRIOT Act Notice   
  58      Section 10.15.    NO FIDUCIARY DUTY      58      Section 10.16.   
Anti-money Laundering      59      Section 10.17.    NO ORAL AGREEMENTS      59
  

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

EXHIBITS:

 

Exhibit A    Form of Legal Opinion of Clifford Chance LLP Exhibit B    Form of
Legal Opinion of Thompson & Knight LLP Exhibit C    Form of Compliance
Certificate Exhibit D    Form of Substitution Certificate Exhibit E    Form of
Borrowing Request Exhibit F    Form of Guaranty Exhibit G    Form of Additional
Borrower Counterpart Exhibit H    Form of Additional Borrower Termination Notice
Exhibit I    Form of Notice of Commitment Increase

SCHEDULES:

Schedule 2.1    Commitments Schedule 3.7    Subsidiaries; Restricted
Subsidiaries

 

iii



--------------------------------------------------------------------------------

SYNDICATED FACILITY AGREEMENT

THIS SYNDICATED FACILITY AGREEMENT, dated as of June 4, 2012, is among APACHE
ENERGY LIMITED (ACN 009 301 964), a company incorporated in Australia and
registered in the State of Western Australia, Australia (“Apache Energy Limited”
and together with each other Person that becomes an Additional Borrower pursuant
to Section 2.22, the “Borrower”), the LENDERS (as defined below) party hereto,
JPMORGAN CHASE BANK, N.A., as Global Administrative Agent, CITISECURITIES
LIMITED (ABN 51 008 489 610), as Australian Administrative Agent, BANK OF
AMERICA, N.A. and CITIBANK, N.A., as Global Syndication Agents, and THE ROYAL
BANK OF SCOTLAND PLC and ROYAL BANK OF CANADA, as Global Documentation Agents.

Borrower, Lenders, the Global Administrative Agent, the Australian
Administrative Agent, and the other Agents party hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2011 Financials” is defined in Section 4.1(e).

“Accepting Lenders” is defined in Section 2.7(c).

“Additional Borrower” means any Person which is a Borrower under this Agreement
pursuant to Section 2.22.

“Additional Borrower Counterpart” is defined in Section 2.22.

“Additional Borrower Termination Notice” is defined in Section 2.22(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Global Administrative Agent.

“Affected Loan” is defined in Section 2.18(f).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means each of the Global Administrative Agent, the Australian
Administrative Agent, the Global Syndication Agents and the Global Documentation
Agents.

“Agreed Currency” is defined in Section 2.20(a).

“Agreement” means this Syndicated Facility Agreement, as it may be amended,
supplemented, restated or otherwise modified and in effect from time to time.



--------------------------------------------------------------------------------

“Apache Energy Limited” means Apache Energy Limited (ACN 009 301 964), a company
incorporated in Australia and registered in the State of Western Australia,
Australia.

“Applicable Lending Office” means, for each Lender, such office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
by not less than five Business Days’ written notice to the Australian
Administrative Agent and Borrower as the office by which its Loans are to be
made and/or issued and maintained.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rating Level” means (a) at any time the ratings established or
deemed to have been established by Moody’s, S&P, and Fitch for the Index Debt
are equivalent ratings, the level set forth in the chart below under the heading
“Applicable Rating Level” (a “Level”) opposite the ratings under the headings
“Moody’s” and “S&P/Fitch”, and (b) if the ratings established or deemed to have
been established by Moody’s, S&P and Fitch for the Index Debt shall fall within
different Levels, the Applicable Rating Level shall be based on the highest two
ratings, unless the highest two ratings shall fall within different Levels in
which case the Applicable Rating Level shall be based on the lower of the
highest two ratings, provided, however, that for purposes of the foregoing,
(i) “³” means a rating equal to or more favorable than; “£” means a rating equal
to or less favorable than; “>” means a rating greater than; “<” means a rating
less than; (ii) if Moody’s, S&P, or Fitch shall not have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
penultimate sentence appearing before the table below), then, notwithstanding
anything to the contrary, the Applicable Rating Level shall be based on the
higher of the two existing ratings; (iii) if only one of Moody’s, S&P, and Fitch
shall have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the penultimate sentence of this definition), then
the Applicable Rating Level shall be the rating that is one Level below the
rating established by such party; (iv) if there is no rating for the Index Debt
from Moody’s, S&P, and Fitch, then the Applicable Rating Level shall equal Level
V; and (v) if the ratings established or deemed to have been established by
Moody’s, S&P and Fitch for the Index Debt shall be changed (other than as a
result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rating Level shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s, S&P or Fitch shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rating Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation. Changes in the Applicable
Rating Level will occur automatically without prior notice.

 

2



--------------------------------------------------------------------------------

Applicable Rating Level

   Moody’s      S&P/Fitch  

Level I

     >A1         >A+   

Level II

     A2         A   

Level III

     A3         A-   

Level IV

     Baa1         BBB+   

Level V

     <Baa2         <BBB   

For example, if the Moody’s rating is A3, the S&P rating is BBB+, and the Fitch
rating is A, Level III shall apply.

“Arrangers” is defined in Article IX.

“Associate” has the meaning given in section 128F(9) of the Tax Act.

“Australian Administrative Agent” means Citisecurities Limited (ABN 51 008 489
610) in its capacity as Australian administrative agent for the lenders party to
the Australian Credit Agreement and any successor thereto.

“Authorized Officer” means, with respect to any Borrower, the Chief Executive
Officer, the President and Chief Corporate Officer, the President and Chief
Operating Officer, the Executive Vice President and Chief Financial Officer and
the Senior Vice President and Treasurer of such Borrower, and any officer or
employee of such Borrower specified as such to the Australian Administrative
Agent and the Global Administrative Agent in writing by any of the
aforementioned officers of such Borrower, or, with respect to Parent, the
Chairman and Chief Executive Officer, the President and Chief Corporate Officer,
the President and Chief Operating Officer, the Executive Vice President and
Chief Financial Officer and the Senior Vice President–Treasury and
Administration of Parent, and any officer or employee of Parent specified as
such to the Australian Administrative Agent and the Global Administrative Agent
in writing by any of the aforementioned officers of the Parent.

“Availability Period” means the period from and including the Global Effective
Date to but excluding the Maturity Date.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Global
Administrative Agent or the Australian Administrative Agent, has taken any
action in furtherance of, or consented to, approval of, or acquiescence in, any
such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within Australia or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Borrower” means Apache Energy Limited and each other Person that becomes an
Additional Borrower pursuant to Section 2.22.

“Borrowing” means Loans made or continued on the same date and as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit E or any other form
approved by the Australian Administrative Agent and the Global Administrative
Agent.

“Business Day” means a weekday on which (a) (for the purpose of determining the
LIBO Rate under the second sentence of the definition of “LIBO Rate”) the
relevant financial markets are open in London; (b) (except for the purpose
stated in paragraph (a)) banks are open for business in Sydney, Melbourne, Perth
and Hong Kong; and (c) in the case where a payment is to be made, banks are open
for business in New York, New York, Sydney, Melbourne, Perth and Hong Kong.

“Canadian Administrative Agent” means Royal Bank of Canada in its capacity as
Canadian administrative agent for the lenders party to the Canadian Credit
Agreement and any successor thereto.

“Canadian Borrower” means Apache Canada Ltd., a corporation organized under the
laws of the Province of Alberta, Canada, and each other Person that becomes a
borrower under the Canadian Credit Agreement.

“Canadian Credit Agreement” means that certain Credit Agreement of even date
herewith among the Canadian Borrower, the Canadian Lenders, the Global
Administrative Agent, the Canadian Administrative Agent and the other agents
party thereto, as it may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

“Canadian Lenders” means the financial institutions listed on the signature
pages of the Canadian Credit Agreement and their respective successors and
assigns.

“Canadian Loan Documents” means the Canadian Credit Agreement, any notes, any
guaranties, any assignment agreements, and the agreement with respect to fees,
together with all exhibits, schedules and attachments thereto, and all other
agreements, documents, certificates, financing statements and instruments from
time to time executed and delivered pursuant to or in connection with any of the
foregoing.

“Capital” means the consolidated shareholder’s equity of Parent and its
Subsidiaries plus the consolidated Debt of Parent and its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601, et. seq., as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Certificate of Extension” means a certificate of Parent and Borrower, executed
by an Authorized Officer and delivered to the Global Administrative Agent and
the Australian Administrative Agent, in a form acceptable to the Global
Administrative Agent and the Australian Administrative Agent, which requests an
extension of the then scheduled Maturity Date pursuant to Section 2.7.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.17(b), by any
Applicable Lending Office of such Lender or by such Lender’s holding company, if
any) with any rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, all
rules, guidelines, or directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or Australia or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” to the extent enacted, adopted,
promulgated or issued by any Governmental Authority or otherwise having the
force of law, regardless of the date so enacted, adopted, promulgated or issued.

“CI Lender” is defined in Section 2.23(a).

“Combined Commitments” means the commitment of each Combined Lender under the
Combined Credit Agreements, as such commitment may be reduced, increased or
terminated from time to time pursuant to the Combined Loan Documents and, if any
such commitments are no longer in effect under any Combined Credit Agreement,
the aggregate unpaid principal amount of the outstanding loans for which the
applicable commitment is no longer in effect under such Combined Credit
Agreement. The initial amount of each Combined Lender’s Commitment is set forth
on Schedule 2.1 to the applicable Combined Credit Agreement, or in a Assignment
and Acceptance (as defined in this U.S. Credit Agreement and the Canadian Credit
Agreement) or in a Substitution Certificate pursuant to which such Combined
Lender shall have assumed its Combined Commitment, as applicable, or in an
applicable Notice of Commitment Increase. The initial aggregate amount of the
Combined Lenders’ Combined Commitments is $2,300,000,000.

“Combined Credit Agreements” means this Agreement, the U.S. Credit Agreement and
the Canadian Credit Agreement.

“Combined Lenders” means the Lenders hereunder, the U.S. Lenders and the
Canadian Lenders.

“Combined Loan Documents” means the Loan Documents, the U.S. Loan Documents and
the Canadian Loan Documents.

“Combined Loans” means the loans made by the Combined Lenders to Borrower, U.S.
Borrower and Canadian Borrower pursuant to the Combined Loan Documents.

 

5



--------------------------------------------------------------------------------

“Combined Required Lenders” means Combined Lenders having in the aggregate 51%
of the aggregate total Combined Commitments under the Combined Loan Documents.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans in an aggregate principal amount at any one time outstanding up to
but not exceeding the amount set forth opposite such Lender’s name on Schedule
2.1 hereto, as such commitment may be (a) reduced from time to time pursuant to
Section 2.9, (b) reduced or increased from time to time pursuant to Section 2.7
or pursuant to assignments by or to such Lender pursuant to Section 10.4,
(c) increased from time to time pursuant to Section 2.23, and (d) terminated
pursuant to Sections 4.1, 8.2 or 8.3. The amount of the Commitment represents
such Lender’s maximum Credit Exposure hereunder. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.1, or in the Substitution
Certificate pursuant to which such Lender shall have assumed its Commitment, as
applicable, or in an applicable Notice of Commitment Increase. The initial
aggregate amount of the Lenders’ Commitments is $300,000,000.

“Commitment Increase” has the meaning set forth in Section 2.23(a).

“Commitment Increase Effective Date” has the meaning set forth Section 2.23(b).

“Consolidated Assets” means the total assets of the Parent and its subsidiaries
which would be shown as assets on a consolidated balance sheet of Parent and its
subsidiaries prepared in accordance with GAAP.

“Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Parent and its Subsidiaries (determined in accordance with GAAP), less
(ii) the amount of consolidated intangible assets of Parent and its
Subsidiaries, plus (iii) the aggregate amount of any non-cash write downs, on a
consolidated basis, by Parent and its Subsidiaries during the term hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“Credit Party” means the Global Administrative Agent, the Australian
Administrative Agent or any Lender.

“Debt” of any Person means indebtedness, including capital leases, shown as debt
on a consolidated balance sheet of such Person prepared in accordance with GAAP.

“Declining Lenders” is defined in Section 2.7(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means, as reasonably determined by the Global Administrative
Agent in consultation with Borrower, any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Global Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Global Administrative Agent, acting
in good faith, to confirm in a manner reasonably satisfactory to the Global
Administrative Agent that it will comply with its obligations to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon (i) the Global
Administrative Agent’s receipt of such confirmation, and (ii) compliance in full
by such Lender with its funding obligations under this Agreement as of the date
of such certification (subject to any exception to funding set forth in clause
(a) above), or (d) has become the subject of a Bankruptcy Event.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all applicable federal, state, provincial,
territorial or local statutes, laws, ordinances, codes, rules, regulations,
decrees, judgments, injunctions, legally binding notices or legally binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the protection of the environment and planning,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters
relating to the exposure of Hazardous Material (including, for example and
without limitation, the Environmental Protection Act 1986 (WA), Dangerous Goods
Safety Act 2004 (WA), Mining Act 1978 (WA), Protection of the Environment
Operations Act 1997 (NSW), Dangerous Goods (Road and Rail Transport) Act 2008
(NSW), Environmentally Hazardous Chemicals Act 1985 (NSW), Waste Avoidance and
Resource Recovery Act 2001 (NSW), Environmental Planning & Assessment Act 1979
(NSW), and Environmental Reform (Consequential Provisions) Act 1999 (Cth).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

7



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VIII.

“Eurodollar Margin” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Margin”, in either case, based upon the
Applicable Rating Level, applicable on such date:

 

Applicable Rating Level

   Eurodollar Margin (in basis points)  

Level I

     69.0 bps   

Level II

     79.5 bps   

Level III

     90.0 bps   

Level IV

     97.5 bps   

Level V

     105.0 bps   

Each change in the Eurodollar Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Eurodollar Margin
will occur automatically without prior notice.

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income, in each case, (i) by Australia (or any political subdivision
thereof), or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Applicable Lending Office
is located, or (ii) as the result of any present or former connection between
such recipient and the jurisdiction imposing such Tax other than any connection
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document or sold or assigned an interest in any Loan or Loan
Document, (b) any branch profits Taxes imposed by Australia or any similar Tax
imposed by any other jurisdiction described in clause (a) above, and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 2.19(b)), any withholding Tax that is imposed on amounts
payable to or for the account of such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from Borrower with respect
to such withholding Tax pursuant to Section 2.17(a).

“Existing Credit Facilities” means (a) (i) that certain Credit Agreement [U.S.
Credit Agreement] dated as of May 12, 2005, among U.S. Borrower and the lenders
and agents party thereto; (ii) that certain Credit Agreement [Canadian Credit
Agreement] dated as of May 12, 2005, among Apache Canada and the lenders and
agents party thereto; and (iii) that certain

 

8



--------------------------------------------------------------------------------

Credit Agreement [Australian Credit Agreement] dated as of May 12, 2005, among
Apache Energy Limited and the lenders and agents party thereto, and (b) that
certain Amended and Restated Credit Agreement dated as of May 9, 2006, among
U.S. Borrower and the lenders and agents party thereto.

“Facility Fee” is defined in Section 2.12(a).

“Facility Fee Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate”, based upon the Applicable Rating
Level applicable on such date:

 

Applicable Rating Level:

   Facility Fee Rate  

Level I

     6.0 bps   

Level II

     8.0 bps   

Level III

     10.0 bps   

Level IV

     15.0 bps   

Level V

     20.0 bps   

Each change in the Facility Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Facility Fee Rate
will occur automatically without prior notice.

“Fitch” means Fitch, Inc. and any affiliate or successor thereto that is a
nationally recognized rating agency in the United States.

“Foreign Lender” means any Lender that is not a resident in Australia for
purposes of, the Tax Act. For purposes of this definition, Australia and each
state thereof shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a basis consistent with the most recent financial statements of
Parent, Borrower and their Subsidiaries delivered to the Lenders pursuant to the
Combined Loan Documents.

“Global Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity
as global administrative agent for the Combined Lenders, and its successors.

“Global Documentation Agents” means The Royal Bank of Scotland plc and Royal
Bank of Canada, each in its capacity as documentation agent for the Lenders
hereunder.

“Global Effective Date” means a date agreed upon by Parent, Borrower, the
Australian Administrative Agent and the Global Administrative Agent as the date
on which the conditions specified in Section 4.1 of each Combined Credit
Agreement are satisfied (or waived in accordance with Section 10.2 of each
Combined Credit Agreement).

 

9



--------------------------------------------------------------------------------

“Global Effectiveness Notice” means a notice and certificate of Parent and
Borrower properly executed by an Authorized Officer of Parent and Borrower,
respectively, addressed to the Combined Lenders and delivered to the Global
Administrative Agent and the Australian Administrative Agent, in sufficient
number of counterparts to provide one for each such lender and each agent under
each Combined Credit Agreement, whereby Parent certifies satisfaction of all the
conditions precedent to the effectiveness under Section 4.1 of each Combined
Credit Agreement.

“Global Syndication Agents” means Bank of America, N.A. and Citibank, N.A., each
in its capacity as syndication agent for the Lenders hereunder.

“Governmental Authority” means the government of Australia, any other nation or
any political subdivision thereof, whether state, provincial, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“GST” is defined in Section 2.17(f).

“Guaranty” means that certain Guaranty, dated as of June 4, 2012, by Parent in
favor of the Lenders and the other Lender Parties (as defined therein), in
substantially the form of Exhibit F or any other form approved by the Global
Administrative Agent and the Australian Administrative Agent, as such Guaranty
may from time to time be amended, supplemented, restated, reaffirmed or
otherwise modified.

“Hazardous Material” means (a) any “hazardous substance,” as defined by CERCLA;
(b) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act; or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other Environmental
Law.

“Highest Lawful Rate” is defined in Section 10.12.

“Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or other
contingent obligations in respect of the Debt of any other Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Parent that is not guaranteed by any other
Person or subject to any other credit enhancement.

“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.8, in substantially the form of Exhibit E
or any other form approved by the Global Administrative Agent and the Australian
Administrative Agent.

“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period.

 

10



--------------------------------------------------------------------------------

“Interest Period” means the period commencing on the date of any Borrowing and
ending on the numerically corresponding day, or, with the consent of the
Australian Administrative Agent, such other day, in the calendar month that is
one, two, three or six months (or, with the consent of each Lender, nine or
twelve months) thereafter, as Borrower may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Judgment Currency” is defined in Section 2.20(b).

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to Section 10.4 (including any
commercial lending institution becoming a party hereto pursuant to a
Substitution Certificate) or otherwise by operation of law, other than any such
Person that ceases to be a party hereto pursuant to a Substitution Certificate.

“LIBO Rate” means, with respect to any Borrowing for any Interest Period, the
applicable British Bankers’ Association Settlement Rate for deposits in dollars
(for delivery on the first day of such Interest Period) appearing on the Reuters
“LIBOR01” screen (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen of such service, as
reasonably determined by the Global Administrative Agent, the Australian
Administrative Agent and Borrower from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Borrowing for such Interest Period shall be the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Global
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

11



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness, not including a
PPSA Deemed Security Interest; provided, however, that, with respect to any
prohibitions of Liens on Property, the following transactions shall not be
deemed to create a Lien to secure Indebtedness; (i) production payments (as such
term is used in the United States) and (ii) liens required by statute and
created in favor of Australian governmental entities to secure partial,
progress, advance, or other payments intended to be used primarily in connection
with air or water pollution control.

“Loan” means any loan made by the Lenders to Borrower pursuant to this
Agreement.

“Loan Document” means this Agreement, the Guaranty, any Borrowing Request, any
Interest Election Request, any Certificate of Extension, any Substitution
Certificate, any Additional Borrower Counterpart, any Additional Borrower
Termination Notice, any Notice of Commitment Increase, any election notice, the
agreement with respect to fees described in Section 2.12(b) and each other
agreement, document or instrument delivered by Borrower or any other Person in
connection with this Agreement, as such may be amended, restated, supplemented
or otherwise modified from time to time.

“Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Parent and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Parent and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Parent’s Consolidated Tangible Net Worth.

“Maturity Date” means the earliest of:

(a) the Original Maturity Date, or such other later date as may result from any
extension requested by Borrower and Parent and consented to by some or all of
the Lenders pursuant to Section 2.7.

(b) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.9; and

(c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to the terms of Section 4.1, Section 8.2 or
Section 8.3.

Upon the occurrence of any event described in clause (b) or (c), the Commitments
shall terminate automatically and without any further action.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency in the United States.

“New Funds Amount” means the amount equal to the product of a CI Lender’s
increased Commitment or a CI Lender’s new Commitment (as applicable) represented
as a percentage of the aggregate Commitments after giving effect to the
Commitment Increase, times the aggregate principal amount of the outstanding
Loans immediately prior to giving

 

12



--------------------------------------------------------------------------------

effect to the Commitment Increase, if any, as of a Commitment Increase Effective
Date (without regard to any increase in the aggregate principal amount of Loans
as a result of borrowings made after giving effect to the Commitment Increase on
such Commitment Increase Effective Date).

“Non-Defaulting Lender” is defined in Section 2.18(f).

“Notice of Commitment Increase” means a notice from the CI Lender in accordance
with Section 2.23, in substantially the form of Exhibit I.

“Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all accrued and unpaid interest and Facility Fees
and other fees due pursuant to Section 2.12 plus (iii) all other obligations of
Borrower or any Subsidiary to any Lender or any Agent, whether or not
contingent, arising under or in connection with any of the Loan Documents.

“Offshore Associate” means an Associate:

(a) which is a non-resident of Australia and which does not acquire, or would
not acquire, the relevant participation in a facility in carrying on a business
in Australia at or through a permanent establishment of the Associate in
Australia; or

(b) which is a resident of Australia and which acquires, or would acquire, the
relevant participation in a facility in carrying on a business in a country
outside Australia at or through a permanent establishment of the Associate in
that country,

and, in either case, which is not acquiring the participation in a facility or
receiving payment in the capacity of a clearing house, payment agent, custodian,
funds manager or responsible entity of a registered scheme.

“Original Maturity Date” means June 4, 2017.

“Other Currency” is defined in Section 2.20(a).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” means Apache Corporation, a corporation organized under the laws of the
State of Delaware.

“Participant Register” is defined in Section 10.4(g).

“Participants” is defined in Section 10.4(e).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

13



--------------------------------------------------------------------------------

“PPSA” means the Personal Property Securities Act of 2009(Cth).

“PPSA Deemed Security Interest” means an interest of the kind referred to in
section 12(3) of the PPSA where the transaction concerned does not, in
substance, secure payment or performance of an obligation.

“Property” means (i) any property owned or leased by Borrower or any Subsidiary,
or any interest of Borrower or any Subsidiary in property, which is considered
by Borrower to be capable of producing oil, gas, or minerals in commercial
quantities, (ii) any interest of Borrower or any Subsidiary in any refinery,
processing or manufacturing plant owned or leased by Borrower or any
manufacturing plant owned or leased by Borrower or any Subsidiary, (iii) any
interest of Borrower or any Subsidiary in all present and future oil, gas, other
liquid and gaseous hydrocarbons, and other minerals now or hereafter produced
from any other Property or to which Borrower or any Subsidiary may be entitled
as a result of its ownership of any Property, and (iv) all real and personal
assets owned or leased by Borrower or any Subsidiary used in the drilling,
gathering, processing, transportation, or marketing of any oil, gas, and other
hydrocarbons or minerals, except (a) any such real or personal assets related
thereto employed in transportation, distribution or marketing or (b) any
interest of Borrower or any Subsidiary in, any refinery, processing or
manufacturing plant, or portion thereof, which property described in clauses
(a) or (b), in the opinion of the board of directors of Borrower, is not a
principal plant or principal facility in relation to the activities of Borrower
and its Subsidiaries taken as a whole.

“Reducing Percentage Lender” means each then existing Lender immediately prior
to giving effect to the Commitment Increase that does not increase its
respective Commitment as a result of the Commitment Increase and whose relative
percentage of the Commitments shall be reduced after giving effect to such
Commitment Increase.

“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).

“Register” is defined in Section 10.4.

“Regulation U” means any of Regulations T, U or X of the Board of Governors of
the Federal Reserve System of the United States from time to time in effect and
shall include any successor or other regulations or official interpretations of
said Board or any successor Person relating to the extension of credit for the
purpose of purchasing or carrying margin stocks applicable to member banks of
the Federal Reserve System or any successor Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

14



--------------------------------------------------------------------------------

“Replacement Lenders” is defined in Section 2.7(c)(ii).

“Required Lenders” means Lenders having in the aggregate 51% of the aggregate
total Commitments, or, if the Commitments have been terminated, Lenders holding
51% of the aggregate unpaid principal amount of the outstanding Obligations.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

“Restricted Subsidiary” means any Subsidiary of Parent that owns any asset
representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, with respect to the
Parent, the Canadian Borrower, or is otherwise designated as such by Parent in
writing to the Global Administrative Agent.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other similar entity of which more than 50% of the
outstanding capital stock (or other equity) having ordinary voting power to
elect a majority of the board of directors, managers or similar governing body
or management of such corporation, partnership, limited liability company or
entity (irrespective of whether or not at the time capital stock (or other
equity) or any other class or classes of equity of such corporation,
partnership, limited liability company or entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person.

“Subsidiary” means any subsidiary of Borrower or Parent; provided, however, that
in all events the following Persons shall not be deemed to be Subsidiaries of
the Parent or any of its Subsidiaries: Apache Offshore Investment Partnership, a
Delaware general partnership, Apache Offshore Petroleum Limited Partnership, a
Delaware limited partnership, Main Pass 151 Pipeline Company, a Texas general
partnership, and Apache 681/682 Joint Venture, a Texas joint venture.

“Substituting Lender” is defined in Section 10.4(b).

“Substitution Certificate” means a substitution certificate entered into by a
Lender and a transferee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Australian Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the Australian
Administrative Agent.

“Tax Act” means the Income Tax Assessment Act 1936 (Cth).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

15



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents, the borrowing of Loans and the use of
the proceeds thereof.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.

“U.S. Borrower” means Apache Corporation, a Delaware corporation, and each other
Person that becomes a borrower under the U.S. Credit Agreement.

“U.S. Credit Agreement” means that certain Credit Agreement of even date
herewith among the U.S. Borrower, the U.S. Lenders, the Global Administrative
Agent, and the other agents party thereto, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

“U.S. Lenders” means the financial institutions listed on the signature pages of
the U.S. Credit Agreement and their respective successors and assigns.

“U.S. Loan Documents” means the U.S. Credit Agreement, any notes, any assignment
agreements, and the agreement with respect to fees, together with all exhibits,
schedules and attachments thereto, and all other agreements, documents,
certificates, financing statements and instruments from time to time executed
and delivered pursuant to or in connection with any of the foregoing.

“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

Section 1.2. [Intentionally omitted].

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

16



--------------------------------------------------------------------------------

Section 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Australian Administrative Agent and the Global Administrative Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Australian
Administrative Agent and the Global Administrative Agent notify Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE CREDITS

Section 2.1. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans in U.S. Dollars to Borrower from time to time
during the Availability Period in an aggregate principal amount up to, but not
to exceed, the amount of such Lender’s Commitment, provided that such Loans will
not result in (a) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (b) the total Credit Exposures exceeding the total Commitments.
Subject to the conditions set forth herein, Borrower may borrow, prepay and
reborrow Loans. Apache Energy Limited shall be liable for all Obligations,
including all Obligations of any Additional Borrower. Any Additional Borrower
shall be severally liable for all Obligations which it incurs as further set
forth in Section 10.13.

Section 2.2. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of Loans
as Borrower may request in accordance herewith. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (including any continuation of existing
Loans made in connection therewith); provided that a Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. There shall not at any time be more than a total of ten
(10) Borrowings outstanding.

 

17



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.3. Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Australian Administrative Agent of such request by telephone, hand
delivery or telecopy or electronic means not later than 1:00 p.m., New York
time, three Business Days before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Australian Administrative Agent of
a written Borrowing Request in a form approved by the Australian Administrative
Agent and signed by Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(iv) an account or accounts in New South Wales, Australia, Australian Capital
Territory, Australia or outside of Australia for payment of the Borrowing
previously designated to the Australian Administrative Agent by a written notice
executed by two Authorized Officers of Apache Energy Limited and, if applicable,
two Authorized Officers of any Additional Borrower.

If no Interest Period is specified with respect to any requested Borrowing, then
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Australian Administrative Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

Section 2.4. [Intentionally omitted].

Section 2.5. [Intentionally omitted].

Section 2.6. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York time, to the account of the Australian Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Australian
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
maintained in New South Wales, Australia, Australian Capital Territory,
Australia or outside of Australia and designated by Borrower from time to time
in a written notice to the Australian Administrative Agent executed by (i) two
Authorized Officers of Apache Energy Limited and (ii) with respect to a Loan to
an Additional Borrower, two Authorized Officers of such Additional Borrower.

 

18



--------------------------------------------------------------------------------

(b) Unless the Australian Administrative Agent shall have received notice from a
Lender one Business Day prior to the proposed time of any Borrowing that such
Lender will not make available to the Australian Administrative Agent such
Lender’s share of such Borrowing, the Australian Administrative Agent may assume
that such Lender has made such share available on the requested date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Australian Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to the Australian Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Australian Administrative Agent, at (i) in the case
of such Lender, at a rate determined by the Australian Administrative Agent in
accordance with the Australian Administrative Agent’s cost of funding or (ii) in
the case of Borrower, the interest rate applicable to Loans made in such
Borrowing. If such Lender pays such amount to the Australian Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.7. Extension of Maturity Date and of Commitments.

(a) Subject to the other provisions of this Agreement and provided that no Event
of Default has occurred and is continuing, the total Commitments shall be
effective for an initial period from the Global Effective Date to the Original
Maturity Date; provided that the applicable Maturity Date, and concomitantly the
total Commitments, may be extended (but not more than twice during the life of
this Agreement) for successive one year periods expiring on the date which is
one year from the then scheduled Maturity Date. If Parent and Borrower shall
request in a Certificate of Extension delivered to the Australian Administrative
Agent and the Global Administrative Agent at least 45 days but not more than 90
days prior to a date which is an anniversary of the Global Effective Date that
the Maturity Date be extended for one year from the then scheduled Maturity
Date, then the Australian Administrative Agent shall promptly notify each Lender
of such request and each Lender shall notify the Australian Administrative
Agent, no later than 30 days prior to such anniversary of the Global Effective
Date, whether such Lender, in the exercise of its sole discretion, will extend
the Maturity Date for such one year period. Any Lender which shall not timely
notify the Australian Administrative Agent whether it will extend the Maturity
Date shall be deemed to not have agreed to extend the Maturity Date. No Lender
shall have any obligation whatsoever to agree to extend the Maturity Date. Any
agreement to extend the Maturity Date by any Lender shall be irrevocable, except
as provided in Section 2.7(c).

(b) If all Lenders notify the Australian Administrative Agent pursuant to
Section 2.7(a) of their agreement to extend the Maturity Date, then the
Australian Administrative Agent shall so notify the Global Administrative Agent,
each Lender and Borrower, and such extension shall be effective without other or
further action by any party hereto for such additional one year period.

 

19



--------------------------------------------------------------------------------

(c) If Lenders constituting at least the Required Lenders approve the extension
of the then scheduled Maturity Date (such Lenders agreeing to extend the
Maturity Date herein called the “Accepting Lenders”) and if one or more Lenders
shall notify, or be deemed to notify, the Australian Administrative Agent
pursuant to Section 2.7(a) that they will not extend the then scheduled Maturity
Date (such Lenders herein called the “Declining Lenders”), then (A) the
Australian Administrative Agent shall promptly so notify Borrower and the
Accepting Lenders, (B) the Accepting Lenders shall, upon Borrower’s election to
extend the then scheduled Maturity Date in accordance with clause (i) or
(ii) below, extend the then scheduled Maturity Date and (C) Borrower shall,
pursuant to a notice delivered to the Australian Administrative Agent, the
Accepting Lenders and the Declining Lenders, no later than the tenth (10th) day
following the date by which each Lender is required, pursuant to Section 2.7(a),
to approve or disapprove the requested extension of the total Commitments,
either:

(i) elect to extend the Maturity Date and direct the Declining Lenders to
terminate their Commitments, which termination shall become effective on the
date which would have been the Maturity Date except for the operation of this
Section. On the date which would have been the Maturity Date except for the
operation of this Section, (x) Borrower shall deliver a notice of the
effectiveness of such termination to the Declining Lenders with a copy to the
Australian Administrative Agent and (y) Borrower shall pay in full in
immediately available funds all Obligations of Borrower owing to the Declining
Lenders, including any amounts required pursuant to Section 2.16, and (z) upon
the occurrence of the events set forth in clauses (x) and (y), the Declining
Lenders shall each cease to be a Lender hereunder for all purposes, other than
for purposes of Sections 2.15 through 2.18, Section 2.20 and Section 10.3, and
shall cease to have any obligations or any Commitment hereunder, other than to
the Agents pursuant to Article IX, and the Australian Administrative Agent shall
promptly notify the Accepting Lenders and Borrower of the new Commitments; or

(ii) elect to extend the Maturity Date and, prior to or no later than the then
scheduled Maturity Date, (A) to replace one or more of the Declining Lenders
with another lender or lenders reasonably acceptable to the Australian
Administrative Agent (such lenders herein called the “Replacement Lenders”) and
(B) Borrower shall pay in full in immediately available funds all Obligations of
Borrower owing to any Declining Lenders which are not being replaced, as
provided in clause (i) above; provided that (x) any Replacement Lender shall
purchase, and any Declining Lender shall sell, such Declining Lender’s rights
and obligations hereunder without recourse or expense to, or warranty by, such
Declining Lender being replaced for a purchase price equal to the aggregate
outstanding principal amount of the Obligations payable to such Declining Lender
plus any accrued but unpaid interest on such Obligations and accrued but unpaid
fees or other amounts owing in respect of such Declining Lender’s Loans and
Commitments hereunder, including compensation for any break funding, to the
extent required by Section 2.16, and (y) upon the payment of such amounts
referred to in clause (x) and the execution of a Substitution Certificate by
such Replacement Lender and such Declining Lender, such Replacement Lender shall
constitute a Lender hereunder and such Declining Lender being so replaced shall
no longer constitute a Lender (other than for purposes of Sections 2.15 through
2.18, Section 2.20 and Section 10.3), and shall no longer have any obligations
hereunder, other than to the Agents pursuant to Article IX; or

 

20



--------------------------------------------------------------------------------

(iii) elect to revoke and cancel the extension request in such Certificate of
Extension by giving notice of such revocation and cancellation to the Australian
Administrative Agent and the Global Administrative Agent (which shall promptly
notify the Lenders thereof) no later than the tenth (10th) day following the
date by which each Lender is required, pursuant to Section 2.7(a), to approve or
disapprove the requested extension of the Maturity Date, and concomitantly the
total Commitments.

If Borrower fails to timely provide the election notice referred to in this
Section 2.7(c), Borrower shall be deemed to have revoked and cancelled the
extension request in the Certificate of Extension and to have elected not to
extend the Maturity Date.

Section 2.8. Interest Elections.

(a) Each Borrowing shall have an initial Interest Period as specified in the
applicable Borrowing Request (or one month if no Interest Period is specified).
Thereafter, Borrower may elect to continue such Borrowing and may elect Interest
Periods therefor, all as provided in this Section. Borrower may, subject to the
requirements of Section 2.2(c), elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, Borrower shall notify the
Australian Administrative Agent of such election by telephone, hand delivery or
telecopy or electronic means by the time that a Borrowing Request would be
required under Section 2.3 if Borrower were requesting a Borrowing resulting
from such election to be made on the effective date of such election. Each such
telephonic or written Interest Election Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Australian
Administrative Agent of a written Interest Election Request signed by Borrower.

(c) Each telephonic or written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Borrowing but does not specify
an Interest Period, then Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

21



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the Australian
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If Borrower fails to deliver a timely Interest Election Request with respect
to a Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Borrowing with an Interest Period
of one month. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Australian Administrative Agent,
at the request of the Required Lenders, so notifies Borrower, then, so long as
an Event of Default is continuing, unless repaid and provided the Indebtedness
has not been accelerated pursuant to Section 8.3, each Borrowing shall be
continued as a Borrowing with an Interest Period of one month at the end of the
Interest Period applicable thereto.

Section 2.9. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Credit Exposures would exceed the total Commitments.

(c) Borrower shall notify the Australian Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.9(b) at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Australian Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Australian Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) Borrower hereby unconditionally promises to pay to the Australian
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date or, if earlier, the date on which the
Commitment of such Lender relating to such Loan is terminated (except for
termination of the Commitment of the assigning Lender pursuant to
Section 10.4(b)).

 

22



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Australian Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Australian Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.10(b) or
Section 2.10(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Australian Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of Borrower to repay the Loans in
accordance with the terms of this Agreement.

Section 2.11. Prepayment of Loans.

(a) Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.

(b) Borrower shall notify the Australian Administrative Agent by telephone
(confirmed by telecopy), hand delivery or telecopy or electronic means of any
prepayment hereunder not later than 1:00 p.m., New York time, three Business
Days before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.9, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.9. Promptly
following receipt of any such notice, the Australian Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing as provided in Section 2.2. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13 and compensation for break funding, to the extent
required by Section 2.16.

Section 2.12. Fees.

(a) Borrower agrees to pay to the Australian Administrative Agent for the
account of each Lender on a pro rata basis (based on Commitments) a facility fee
(the “Facility Fee”), which Facility Fee shall accrue at the Facility Fee Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Global Effective Date to but excluding
the Maturity Date; provided that, if such Lender continues to have any Credit
Exposure after its Commitment terminates, then such Facility Fee shall continue
to accrue on the daily amount of such Lender’s Credit Exposure from and
including the date on

 

23



--------------------------------------------------------------------------------

which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the first day of April, July and October and the second day of
January of each year, as applicable, and on the Maturity Date, commencing on the
first such date to occur after the Global Effective Date; provided that any
Facility Fees accruing as of the date on which the Commitments terminate shall
be payable on demand. All Facility Fees shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) Borrower agrees to pay to the Australian Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the Australian Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Australian Administrative Agent for distribution, in the
case of Facility Fees, to the Lenders. Any and all fees paid shall not be
refundable under any circumstances.

Section 2.13. Interest.

(a) [Intentionally omitted].

(b) The Loans comprising each Borrowing shall bear interest on the daily amount
outstanding at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Eurodollar Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraph of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to
Borrowings with an Interest Period equal to one month as of the date of
determination.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion, and (iv) with
respect to any Declining Lender, accrued interest shall be paid upon the
termination of the Commitment of such Lender.

(e) Subject to Section 10.12, all interest hereunder shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
LIBO Rate shall be determined by the Australian Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

24



--------------------------------------------------------------------------------

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Borrowing:

(a) the Australian Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(b) the Australian Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or

(c) the Australian Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that by reason of
circumstances affecting the interbank dollar market generally, deposits in
dollars in the London interbank dollar market are not being offered for the
applicable Interest Period and in an amount equal to the amount of the Loan
requested by Borrower,

then the Australian Administrative Agent shall give notice thereof to Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Australian Administrative Agent notifies Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any Loans
from such Lender then outstanding shall bear interest for the shortest Interest
Period which is not unavailable under Section 2.14(a) through Section 2.14(c),
and if no Interest Period is available, at such Lender’s cost of funds plus the
Eurodollar Margin for the remainder of the Interest Period applicable to such
Loan, and (ii) until such time as such situation is no longer the case, any Loan
made thereafter shall be made as having the shortest Interest Period which is
not unavailable under Section 2.14(a) through Section 2.14(c), and if no
Interest Period is available, at such Lender’s cost of funds plus the Eurodollar
Margin for the remainder of the Interest Period applicable to such Loan;
provided that if the circumstances giving rise to such notice do not affect all
Interest Periods, then Borrowings with respect to the unaffected Interest
Periods shall be permitted.

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

25



--------------------------------------------------------------------------------

(b) If any Lender reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section (together with the calculation thereof)
shall be delivered to Borrower and shall be conclusive absent demonstrable
error. Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by
Borrower pursuant to either Section 2.7 or Section 2.19 then, in any such event,
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the LIBO Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive, together with the calculation
thereof, pursuant to this Section shall be delivered to Borrower and to the
Australian Administrative Agent and shall be conclusive absent demonstrable
error. Borrower shall pay to the Australian Administrative Agent for the account
of such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

26



--------------------------------------------------------------------------------

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if Borrower shall be required by applicable law to
deduct or withhold any Taxes from such payments, then (i) Borrower shall make
such deduction or withholding, (ii) Borrower shall pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) if such Tax is an Indemnified Tax or Other Tax, the sum payable
by Borrower shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Australian Administrative Agent,
the Global Administrative Agent or any Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Borrower shall pay the Australian Administrative Agent, the Global
Administrative Agent and each Lender, within 10 days after written demand
therefor, the full amount of any Indemnified Taxes or Other Taxes paid by the
Australian Administrative Agent, the Global Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto (other than any such penalties or interest arising through the
failure of the Australian Administrative Agent, the Global Administrative Agent
or Lender to act as a reasonably prudent agent or lender, respectively), whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender, or by
either the Australian Administrative Agent or the Global Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent demonstrable
error.

(d) As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.17, Borrower shall deliver to
the Australian Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Australian Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to Borrower (with a copy to the Australian
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate.

 

27



--------------------------------------------------------------------------------

(f) The Borrower shall (i) pay any stamp duty arising in connection with any
Loan Document and (ii) reimburse any Lender for any goods and services tax
levied under the A New Tax System (Goods and Services Tax) Act 1999 (Cth)
(“GST”) that it is liable to pay on a supply made in connection with any Loan
Document to the extent the consideration for such supply is not stated to
include an amount in respect of such GST; provided that the Lender must issue a
valid tax invoice to the Borrower promptly after the Borrower reimburses such
Lender for such amount of GST.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Borrower shall make each payment required to be made by it to the Australian
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.15, Section 2.16 or Section 2.17, or otherwise)
prior to 1:00 p.m., New York time, on the date when due, in immediately
available funds, without set-off or counterclaim. All such payments shall be
made to the Australian Administrative Agent, c/o Citibank N.A., 399 Park Avenue,
New York, NY USA 10043, for account Citibank N.A., Hong Kong (A/C No. 10990845),
SWIFT Code: CITIUS33 Attention: Agency Department, Reference: Apache, except
that payments pursuant to Sections 2.15, 2.17 and 10.3 shall be made directly to
the Persons entitled thereto. The Australian Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Australian Administrative Agent to pay fully all amounts of principal, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties. If insufficient funds are received due to
Borrower’s entitlement to withhold amounts on account of Excluded Taxes in
relation to a particular Lender, such insufficiency shall not be subject to this
Section 2.18(b) but shall be withheld from and shall only affect payments made
to such Lender.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are

 

28



--------------------------------------------------------------------------------

purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Borrower consents to the
foregoing and agrees, to the extent (x) Borrower may effectively do so under
applicable law, and (y) any Lender may effectively do so pursuant to
Section 10.8, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

(d) Unless the Australian Administrative Agent shall have received notice from
Borrower at least one Business Day prior to the date on which any payment is due
to the Australian Administrative Agent for the account of the Lenders hereunder
that Borrower will not make such payment, the Australian Administrative Agent
may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, but is under no obligation
to, distribute to the Lenders the amount due. In such event, if Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Australian Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Australian Administrative Agent, at a rate reasonably determined
by the Australian Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.18(d), then the Australian Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Australian Administrative Agent for the
account of such Lender for the benefit of the Australian Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Australian
Administrative Agent in its reasonable discretion.

(f) Notwithstanding the foregoing or anything to the contrary contained herein,
if any Defaulting Lender shall have failed to fund a Loan forming any portion of
a Borrowing (each such Loan, an “Affected Loan”), (i) each payment by Borrower
on account of the interest on such Borrowing shall be distributed to each Lender
that is not a Defaulting Lender (each, a “Non-Defaulting Lender”) pro rata based
on the outstanding principal amount of such Borrowing owing to all
Non-Defaulting Lenders, and (ii) each prepayment of a Borrowing by Borrower
pursuant to Section 2.11 shall be distributed (x) to each Non-Defaulting Lender
pro rata based on the outstanding principal amount of such Borrowing owing to
all Non-Defaulting Lenders, until the principal amount of such Borrowing (other
than the Affected Loans) has been repaid in full and (y) to the extent of any
remaining amount of such prepayment relating to such Borrowing, to each Lender
which has amounts outstanding with respect to such Borrowing pro rata in
accordance with such Lender’s Applicable Percentage.

 

29



--------------------------------------------------------------------------------

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to transfer its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or transfer (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or transfer.

(b) If any Lender requests compensation under Section 2.15, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender is a
Defaulting Lender hereunder, then Borrower may, upon notice to such Lender and
the Australian Administrative Agent and the Global Administrative Agent, require
such Lender to transfer and delegate, without recourse or expense to, or
warranty by, such Lender (in accordance with and subject to the restrictions
contained in Section 10.4), all its interests, rights and obligations under this
Agreement to a transferee designated by Borrower and which meets the
requirements of Section 10.4(b) that shall assume such obligations (which
transferee may be another Lender, if a Lender accepts such transfer); provided
that (i) Borrower shall have received the prior written consent of the
Australian Administrative Agent and the Global Administrative Agent, which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the transferee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts),
(iii) the transferee and transferor shall have entered into a Substitution
Certificate, and (iv) in the case of any such transfer resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such transfer will result in a reduction in such compensation or
payments.

Section 2.20. Currency Conversion and Currency Indemnity.

(a) Payments in Agreed Currency. Borrower shall make payment relative to any
Obligation in the currency (the “Agreed Currency”) in which the Obligation was
effected. If any payment is received on account of any Obligation in any
currency (the “Other Currency”) other than the Agreed Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any security or the liquidation of Borrower or otherwise
howsoever), such payment shall constitute a discharge of the liability of
Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.

 

30



--------------------------------------------------------------------------------

(b) Conversion of Agreed Currency into Judgment Currency. If, for the purpose of
obtaining or enforcing judgment in any court in any jurisdiction, it becomes
necessary to convert into a particular currency (the “Judgment Currency”) any
amount due in the Agreed Currency then the conversion shall be made on the basis
of the rate of exchange prevailing on the next Business Day following the date
such judgment is given and in any event Borrower shall be obligated to pay the
Agents and the Lenders any deficiency in accordance with Section 2.20(c). For
the foregoing purposes “rate of exchange” means the rate at which the relevant
Lender or Agent, as applicable, in accordance with its normal banking procedures
is able on the relevant date to purchase the Agreed Currency with the Judgment
Currency after deducting any premium and costs of exchange.

(c) Circumstances Giving Rise to Indemnity. If (i) any Lender or any Agent
receives any payment or payments on account of the liability of Borrower
hereunder pursuant to any judgment or order in any Other Currency, and (ii) the
amount of the Agreed Currency which the relevant Lender or Agent, as applicable,
is able to purchase on the Business Day next following such receipt with the
proceeds of such payment or payments in accordance with its normal procedures
and after deducting any premiums and costs of exchange is less than the amount
of the Agreed Currency due in respect of such obligations immediately prior to
such judgment or order, then Borrower on demand shall, and Borrower hereby
agrees to, indemnify and save the Lenders and the Agents harmless from and
against any loss, cost or expense arising out of or in connection with such
deficiency.

(d) Indemnity Separate Obligation. The agreement of indemnity provided for in
Section 2.20(c) shall constitute an obligation separate and independent from all
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lenders or Agents or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12.

(b) The Commitment and Credit Exposure of such Defaulting Lender shall not be
included (in either the calculation of aggregate Commitments, outstanding
Obligations or otherwise) in determining whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender as
a Lender affected thereby pursuant to Section 10.2(b).

 

31



--------------------------------------------------------------------------------

(c) Borrower may elect to replace any Defaulting Lender in accordance with the
provisions of Section 2.19(b).

Section 2.22. Additional Borrowers.

(a) A Person which is a Subsidiary which is a resident of, and domiciled in,
Australia and who is an Associate of each other Borrower may become an
Additional Borrower with respect hereto, and shall be bound by and entitled to
the benefits and obligations of this Agreement as a Borrower hereunder to the
same extent as any other Additional Borrower, upon the fulfillment of the
following conditions:

(i) Resolutions and Officers’ Certificates. Such Person shall deliver all the
items identified in Section 4.1(a) with respect to such Person.

(ii) Certificate. An Authorized Officer of each Borrower shall have delivered to
the Global Administrative Agent and the Australian Administrative Agent a
certificate stating that such Person is a Subsidiary of the Parent which is
resident of, and domiciled in, Australia.

(iii) No Default. No Default or Event of Default shall have occurred and be
continuing.

(iv) Representations and Warranties. The representations and warranties in
Article III hereto are true and correct with respect to such Person, mutatis
mutandis, as of the date such Person executes the Additional Borrower
Counterpart described in Section 2.22(a)(v) below.

(v) Additional Borrower Counterpart. Such Person shall execute an Additional
Borrower Counterpart to this Agreement, substantially in the form of Exhibit G
(the “Additional Borrower Counterpart”) or such other agreement in form and
substance satisfactory to the Global Administrative Agent and the Australian
Administrative Agent.

(vi) Opinions of Counsel. The Global Administrative Agent and the Australian
Administrative Agent shall have received legal opinions, dated as of the date
such Person executes the Additional Borrower Counterpart described above,
addressed to the Agents and the Lenders, having substantially the same coverage
as those opinions attached hereto as Exhibits A and B and in form and substance
acceptable to the Global Administrative Agent and the Australian Administrative
Agent, in their reasonable discretion.

(vii) Approval. The Global Administrative Agent and the Australian
Administrative Agent shall have approved the addition of such Person as an
Additional Borrower, such approval not to be unreasonably withheld.

(viii) Identification Requirements. Such Person shall provide such evidence as
is reasonably requested by either Global Administrative Agent or the Australian
Administrative Agent, on behalf of itself or any Lender, or by any Lender to
comply with all necessary “know your customer” or other similar checks under all
applicable laws and regulations.

 

32



--------------------------------------------------------------------------------

(ix) Notice. The Global Administrative Agent, the Australian Administrative
Agent and each Lender shall have received prior written notice from an
Authorized Officer of Apache Energy Limited of an Additional Borrower becoming
party to this Agreement at least five (5) Business Days prior to the date
selected for such Additional Borrower to become party to this Agreement.

(b) Upon fulfillment of the conditions in this Section 2.22(a), the Global
Administrative Agent will promptly notify each Lender of the date that such
Person becomes an Additional Borrower hereunder.

(c) In the event that any Additional Borrower determines that it no longer
desires to be a Borrower under this Agreement and so long as no Event of Default
has occurred and is continuing, such Additional Borrower shall deliver to the
Global Administrative Agent and the Australian Administrative Agent an
Additional Borrower Termination Notice, substantially in the form of Exhibit H
(the “Additional Borrower Termination Notice”), executed by such Additional
Borrower and Apache Energy Limited. Within five (5) Business Days following
receipt of the Global Administrative Agent’s and Australian Administrative
Agent’s consent to the removal of such Additional Borrower, which consent shall
not be unreasonably withheld or delayed, such Additional Borrower shall pay to
the Australian Administrative Agent for the account of each Lender the full
amount of any outstanding Loan made to such Additional Borrower in accordance
with the prepayment provisions of Section 2.11. Upon receipt by the Australian
Administrative Agent of all amounts due from such Additional Borrower, the
Global Administrative Agent and the Australian Administrative Agent shall
acknowledge the removal of such Additional Borrower, and the termination of any
obligations of such Additional Borrower under this Agreement, by delivering
their countersignatures to the applicable Additional Borrower Termination
Notice, following which delivery, such Additional Borrower shall cease to be a
Borrower under this Agreement.

Section 2.23. Increase in Commitments.

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right to cause from time to time an increase in the Commitments of the
Lenders by up to $150,000,000 in the aggregate (a “Commitment Increase”) by
adding to this Agreement one or more additional financial institutions that are
not already Lenders hereunder and that are consented to by the Global
Administrative Agent and the Australian Administrative Agent (which consent
shall not be unreasonably withheld or delayed) or by allowing one or more
existing Lenders to increase their respective Commitments (each a “CI Lender”);
provided, however, that (i) at the time of the Commitment Increase, no Event of
Default shall have occurred which is continuing, (ii) no such Commitment
Increase shall cause the total amount of the Commitments to exceed
U.S.$450,000,000, (iii) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion), (iv) if, on the effective date of such
increase, any Loans have been funded, then the Borrower shall be obligated to
pay any breakage fees or costs in connection with the reallocation of such
outstanding Loans, and (v) each CI Lender shall execute a Notice of Commitment
Increase and deliver such executed notice to the Australian Administrative
Agent.

 

33



--------------------------------------------------------------------------------

(b) Any Commitment Increase must be requested by written notice from the
Borrower to the Global Administrative Agent and the Australian Administrative
Agent (a “Notice of Commitment Increase”) in the form of Exhibit I attached
hereto. Once the Notice of Commitment Increase is fully-executed, such notice
and such Commitment Increase shall be effective on the proposed effective date
set forth in such notice (not less than five (5) Business Days after receipt by
the Global Administrative Agent and the Australian Administrative Agent) or on
another date agreed to by the Global Administrative Agent, the Australian
Administrative Agent and the Borrower (such date referred to as the “Commitment
Increase Effective Date”).

(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Australian Administrative Agent such
CI Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Australian
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 2.10, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Lender, and (iii) the Borrower shall be
responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.

(d) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Global Administrative Agent
and the Australian Administrative Agent shall record in its records the CI
Lender’s information as provided in the Notice of Commitment Increase and
pursuant to an Administrative Questionnaire in form satisfactory to the Global
Administrative Agent and the Australian Administrative Agent that shall be
executed and delivered by each CI Lender to the Global Administrative Agent and
the Australian Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule 2.1 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Australian
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.1, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.

Section 2.24. Section 128F Public Offer.

(a) Each Arranger undertakes, represents and warrants to the Borrower as
follows.

 

34



--------------------------------------------------------------------------------

(i) On behalf of the Borrower, the Arrangers collectively have made or will make
before the first utilization date invitations for participation in the facility
to at least ten parties, each of whom the Arrangers’ relevant officers involved
in the transaction on a day to day basis believe carries on the business of
providing finance or investing or dealing in securities in the course of
operating in financial markets, for the purposes of section 128F(3A)(a)(i) of
the Tax Act, and each of whom has been disclosed to the Borrower.

(ii) At least ten of the parties to whom the Arrangers collectively have made or
will make invitations referred to Section 2.24(a)(i) are not, to the knowledge
of the relevant officers of the Arrangers involved in the transaction,
Associates of any of the others of those ten offerees.

(iii) It has not made and will not make offers or invitations referred to in
Section 2.24(a)(i) to parties whom its relevant officers involved in the
transaction on a day to day basis are aware are Offshore Associates of the
Borrower.

(b) Borrower confirms that none of the potential offerees whose names were
disclosed to it by the Arrangers before the date of this Agreement were known or
suspected by it to be an Offshore Associate of the Borrower or an Associate of
any other such offeree and it will immediately advise the Arrangers or the
Australian Administrative Agent if the parties disclosed to it by the Arrangers
are known or suspected by it to be an Offshore Associate of the Borrower or an
Associate of any other offeree.

(c) Each Lender represents and warrants to Borrower that it is, and at the time
of the first utilization date, it will be carrying on the business of providing
finance, or investing or dealing in securities, in the course of operating in
financial markets.

(d) In connection with any Loan provided by it, each of Lender will provide to
the Borrower when reasonably requested by the Borrower any factual information
in its possession or which it is reasonably able to provide to assist the
Borrower to demonstrate (based upon tax advice received by the Borrower) that
the public offer test under section 128F of the Tax Act has been satisfied where
to do so will not in the Arranger’s or the Lender’s reasonable opinion breach
any law or regulation or any duty of confidence.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Agents to enter into this Agreement and
the Lenders to make Loans hereunder, Borrower represents and warrants unto the
Agents and each Lender as set forth in this Article III.

Section 3.1. Organization. Borrower and each of its Subsidiaries is a
corporation or other legal entity, in either case duly incorporated or otherwise
properly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority,
permits and approvals, and is in good standing to conduct its business in each
jurisdiction in which its business is conducted where the failure to so qualify
would have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

Section 3.2. Authorization and Validity. The execution, delivery and performance
by Borrower of this Agreement and each other Loan Document executed or to be
executed by it, are within Borrower’s corporate, limited liability company,
partnership or other similar powers, as applicable, have been duly authorized by
all necessary corporate, limited liability company, partnership or other similar
action on behalf of it, and do not (a) contravene Borrower’s constitution; or
(b) contravene any material contractual restriction, law or governmental
regulation or court decree or order binding on or affecting Borrower or any
Subsidiary. This Agreement constitutes, and each other Loan Document executed by
Borrower will, on the due execution and delivery thereof, constitute, the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms subject as to enforcement only to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor rights generally and to general principles of equity.

Section 3.3. Government Approval and Regulation. No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required for the due execution, delivery or
performance by Borrower of this Agreement or any other Loan Document. Neither
Parent or Borrower nor any of their Subsidiaries is an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

Section 3.4. Superannuation Scheme. Borrower administers a defined benefit
superannuation fund (as described in the Superannuation Industry (Supervision)
Act 1993 (the “SIS Act”) and Parent, Borrower and their Subsidiaries liabilities
under such fund do not in the aggregate exceed $150,000,000.

Section 3.5. Regulation U. Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Loans will be used for a purpose which violates, or would be inconsistent
with, Regulation U. Terms for which meanings are provided in Regulations U are
used in this Section with such meanings.

Section 3.6. Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.

Section 3.7. Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto contains
an accurate list of all of the presently existing Subsidiaries, including,
without limitation, Restricted Subsidiaries of Borrower as of the date of this
Agreement, setting forth their respective jurisdictions of incorporation or
organization and the percentage of their respective capital stock or, the
revenue share attributable to the general and limited partnership interests, as
the case may be, owned by Borrower or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries which are corporations
have been duly authorized and issued and are fully paid and non-assessable.

Section 3.8. No Default or Event of Default. As of the Global Effective Date, no
Default or Event of Default exits.

 

36



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.1. Effectiveness. This Agreement shall become effective upon the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.1.

(a) Resolutions and Officers Certificates. The Australian Administrative Agent
and the Global Administrative Agent shall have received from Borrower a
certificate, dated the Global Effective Date, of the Secretary or Assistant
Secretary of Borrower as to (i) resolutions of its governing board, then in full
force and effect authorizing the execution, delivery and performance of this
Agreement and each other Loan Document to be executed by it; (ii) the incumbency
and signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document executed by it; and (iii) its
constitution; upon which certificates each Lender may conclusively rely until it
shall have received a further certificate of an authorized officer of Borrower
canceling or amending such prior certificate.

(b) Existing Facilities. The Australian Administrative Agent and the Global
Administrative Agent shall have received a certificate, signed by an Authorized
Officer of Parent and Borrower, stating that either (i) Parent or its
Subsidiaries have repaid in full and terminated the Existing Credit Facilities
concurrently with the effectiveness of the Combined Credit Agreements or
(ii) the Existing Credit Facilities have been terminated in full prior to the
effectiveness of the Combined Credit Agreements.

(c) Opinions of Counsel. The Global Administrative Agent shall have received
opinions, dated the Global Effective Date, addressed to the Australian
Administrative Agent and the Global Administrative Agent, the other Agents and
all Lenders, from (i) Clifford Chance LLP, counsel to Borrower, in substantially
the form attached hereto as Exhibit A, and (ii) Thompson & Knight LLP, U.S.
counsel to Borrower, in substantially the form attached hereto as Exhibit B.

(d) Closing Fees and Expenses. The Australian Administrative Agent shall have
received for its own account, or for the account of each Lender and other Agent,
as the case may be, all fees, costs and expenses due and payable pursuant
hereto.

(e) Financial Statements. The Australian Administrative Agent and the Global
Administrative Agent shall have received a certificate, signed by an Authorized
Officer of Borrower, stating that (i) the audited consolidated financial
statements of Parent and its Subsidiaries for fiscal year 2011 and (ii) the
report and accompanying financial statements of Parent, Borrower and its
Subsidiaries for fiscal year 2011 (collectively, the “2011 Financials”) fairly
present Parent’s and Borrower’s consolidated financial condition and results of
operations and that prior to the Global Effective Date no material adverse
change in the condition or operations of Parent or Borrower and its
Subsidiaries, taken as a whole, from that reflected in the 2011 Financials has
occurred and is continuing.

 

 

37



--------------------------------------------------------------------------------

(f) Environmental Warranties. In the ordinary course of its business, Borrower
conducts an ongoing review of the effect of existing Environmental Laws on the
business, operations and properties of Borrower and its Subsidiaries, in the
course of which it attempts to identify and evaluate associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Australian Administrative
Agent and the Global Administrative Agent shall have received a certificate,
signed by an Authorized Officer of Borrower, stating that after such review
Borrower has reasonably concluded that existing Environmental Laws are unlikely
to have a Material Adverse Effect, or that Borrower has established adequate
reserves in respect of any required clean-up or other remediation.

(g) Global Effectiveness Notice. The Australian Administrative Agent and the
Global Administrative Agent shall have received the Global Effectiveness Notice.

(h) Other Combined Credit Agreements. The Australian Administrative Agent shall
have received copies of the executed (i) U.S. Credit Agreement and the other
U.S. Loan Documents and (ii) Canadian Credit Agreement and the other Canadian
Loan Documents.

(i) Guaranty. The Australian Administrative Agent and the Global Administrative
Agent shall have received an executed Guaranty for Borrower.

(j) Litigation. The Australian Administrative Agent and the Global
Administrative Agent shall have received a certificate, signed by an Authorized
Officer of Parent, stating that no litigation, arbitration, governmental
proceeding, Tax claim, dispute or administrative or other proceeding shall be
pending or, to the knowledge of Parent, threatened against Parent or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which purports to affect the legality, validity or enforceability of
this Agreement or any other Loan Document.

(k) Other Documents. The Australian Administrative Agent and the Global
Administrative Agent shall have received such other instruments and documents as
any of the Agents or their counsel may have reasonably requested.

The Australian Administrative Agent shall notify Borrower, the other Agents and
the Lenders of the Global Effective Date, and such notice shall be conclusive
and binding. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.2) at or prior to 3:00
p.m., New York, New York time, on June 30, 2012 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Section 4.2. All Loans. The obligation of each Lender to fund any Loan which
results in an increase in the aggregate outstanding principal amount of Loans
under this Agreement on the occasion of any Borrowing shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 4.2.

 

38



--------------------------------------------------------------------------------

(a) Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing, the following statements shall be true and correct:
(1) the representations and warranties set forth in Article III shall be true
and correct with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date); and (2) no Default or Event of
Default shall have then occurred and be continuing.

(b) Borrowings. The Australian Administrative Agent shall have received a
Borrowing Request for any Borrowing.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full and unless the Required Lenders shall otherwise consent
in writing, Borrower covenants and agrees with the Lenders that:

Section 5.1. Financial Reporting and Notices. Borrower will furnish, will cause
to be furnished or will assist Parent in furnishing, to each Lender, the
Australian Administrative Agent and the Global Administrative Agent copies of
the following financial statements, reports, notices and information:

(a) within 90 days after the end of each Fiscal Year of Borrower, a copy of the
financial statements for Borrower and its Subsidiaries for such fiscal year,
including therein consolidated balance sheets of Borrower and its Subsidiaries
as of the end of such fiscal year and consolidated statements of earnings and
cash flow of Borrower and its Subsidiaries for such fiscal year, all prepared in
accordance with GAAP in each case certified by an Authorized Officer of
Borrower, such signature deemed to be a certification that such financial
statements present fairly in accordance with GAAP the financial position of
Borrower and its Subsidiaries;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Borrower commencing with the fiscal quarter ending June 30,
2012, unaudited consolidated balance sheets of Borrower and its Subsidiaries as
of the end of such fiscal quarter and consolidated statements of earnings and
cash flow of Borrower and its Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, all prepared in accordance with GAAP certified by an
Authorized Officer of Borrower, such signature deemed to be a certification that
such financial statements present fairly in accordance with GAAP the financial
position of Borrower and its Subsidiaries;

(c) together with the financial statements described in (a) and (b) above, a
compliance certificate, in substantially the form of Exhibit C or any other form
approved by the Australian Administrative Agent and the Global Administrative
Agent, executed by an Authorized Officer of Parent, an Authorized Officer of
Apache Energy Limited and an Authorized Officer of any Additional Borrower;

(d) within five (5) days after the occurrence of each Default, a statement of an
Authorized Officer of Parent and an Authorized Officer of Borrower setting forth
details of such Default and the action which Parent and Borrower have taken and
propose to take with respect thereto;

 

39



--------------------------------------------------------------------------------

(e) promptly after the sending or filing thereof, copies of all material public
filings, reports and communications from Parent or Borrower, and all reports and
registration statements which Parent or Borrower or any of their Subsidiaries
files with the Securities and Exchange Commission, any national securities
exchange or any federal securities regulatory body in Australia; and

(f) such other information respecting the financial condition or operations of
Borrower or any of its Subsidiaries as any Lender through the Australian
Administrative Agent may from time to time reasonably request.

(g) Documents required to be delivered pursuant to this Section 5.1 may be
delivered electronically and shall be deemed to have been so delivered on the
date (i) on which Borrower posts such documents, or provides a link thereto, on
its website (located on the date hereof at www.apachecorp.com) or (ii) on which
such documents are posted on Borrower’s behalf on IntraLinks or another relevant
website, if any, to which each Lender, the Australian Administrative Agent and
the Global Administrative Agent have access (whether a commercial third-party
website or whether sponsored by the Global Administrative Agent); provided that,
Borrower shall notify the Global Administrative Agent and the Australian
Administrative Agent of the posting of any such document and the Global
Administrative Agent and Australian Administrative Agent shall in turn give the
Lenders notice of such posting; and provided further that, if requested by the
Global Administrative Agent or the Australian Administrative Agent, the
Compliance Certificate to be delivered under Section 5.1(c) shall also be
delivered in a tangible, physical version or in .pdf format.

Section 5.2. Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders where noncompliance therewith may reasonably be
expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

Section 5.3. [Intentionally omitted].

Section 5.4. Insurance. Borrower will, and will cause each of its Subsidiaries
to, maintain or cause to be maintained with responsible insurance companies
(subject to self-insured retentions) insurance with respect to its properties
and business against such casualties and contingencies and of such types and in
such amounts as is customary in the case of similar businesses.

Section 5.5. Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Australian Administrative Agent
or the Global Administrative Agent and the other Agents and each Lender through
the Australian Administrative Agent or the Global Administrative Agent or any of
their respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial

 

40



--------------------------------------------------------------------------------

matters with its officers and to examine (and, at the expense of the Australian
Administrative Agent, the Global Administrative Agent or such other Agent or
Lender or, if a Default or Event of Default has occurred and is continuing, at
the expense of Borrower, photocopy extracts from) any of its books or other
records.

Section 5.6. Use of Proceeds. Borrower will, and will cause each Subsidiary to,
use the proceeds of the Loans for Borrower’s and its Subsidiaries’ general
corporate purposes.

Section 5.7. Borrowing Request. It is a condition precedent to the operation of
this Article V that Borrower has submitted a Borrowing Request to the Australian
Administrative Agent.

ARTICLE VI

FINANCIAL COVENANTS

Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full and unless the Required Lenders shall otherwise consent
in writing, Borrower covenants and agrees with the Lenders that:

Section 6.1. Ratio of Total Debt to Capital. Parent will not permit its ratio
(expressed as a percentage) of (i) the consolidated Debt of Parent and its
Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending June 30, 2012.

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and all Obligations shall have
been paid in full and unless the Required Lenders shall otherwise consent in
writing, Borrower covenants and agrees with the Lenders that:

Section 7.1. [Intentionally omitted].

Section 7.2. Mergers. Borrower will not liquidate or dissolve, amalgamate with,
consolidate with, or merge into or with, any other Person unless (a) Borrower is
the survivor of such amalgamation, merger or consolidation, and (b) no Default
or Event of Default has occurred and is continuing or would occur after giving
effect thereto. Notwithstanding the foregoing, nothing herein shall prohibit any
transfer of any assets from any Borrower to any Subsidiary of such Borrower,
from any Subsidiary of a Borrower to such Borrower or from a Subsidiary of a
Borrower to another Subsidiary of such Borrower.

Section 7.3. [Intentionally omitted].

Section 7.4. Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates unless such
arrangement or contract or group of arrangements or contracts, as the case may
be, are conducted on an arms-length basis.

 

41



--------------------------------------------------------------------------------

Section 7.5. Restrictive Agreements. Borrower will not, and will not permit any
of its Subsidiaries to, enter into any agreement (excluding this Agreement or
any other Loan Document) limiting the ability of Borrower to amend or otherwise
modify this Agreement or any other Loan Document.

Section 7.6. Guaranties. Parent will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Parent and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding $150,000,000.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

(a) Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan, or Borrower shall default (and
such default shall continue unremedied for a period of five (5) Business Days)
in the payment when due of any interest, fee or of any other obligation
hereunder.

(b) Breach of Warranty. Any representation or warranty of Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of Borrower to the Global
Administrative Agent, the Australian Administrative Agent, any other Agent or
any Lender for the purposes of or in connection with this Agreement or any such
other Loan Document is or shall be false or misleading when made in any material
respect.

(c) Non-Performance of Covenants and Obligations. Borrower or Parent shall
default in the due performance and observance of any of its obligations under
Section 7.2 or under Article VI.

(d) Non-Performance of Other Covenants and Obligations. Borrower or Parent shall
default in the due performance and observance of any other agreement contained
herein or in any other Loan Document, and such default shall continue unremedied
for a period of 30 days after notice thereof shall have been given to Borrower
by the Global Administrative Agent, the Australian Administrative Agent, or the
Required Lenders.

(e) Default on Other Indebtedness. A default shall occur in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any direct payment obligation of Parent, Borrower or any of their Restricted
Subsidiaries in any amount in excess of $150,000,000.

(f) [Intentionally omitted].

(g) Administration, Winding Up, Arrangements and Insolvency. Borrower or any of
its Restricted Subsidiaries shall (a) become or under legislation is presumed or
taken to be insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to generally

 

42



--------------------------------------------------------------------------------

pay, debts as they become due; (b) apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, receiver and manager, sequestrator,
liquidator, provisional liquidator, administrator or other custodian for
Borrower, or any of its Restricted Subsidiaries, or any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors; (c) in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of an administrator, trustee,
receiver, receiver and manager, sequestrator, liquidator, provisional
liquidator, administrator or other custodian for Borrower, or any of its
Restricted Subsidiaries, or for a substantial part of the property of any
thereof, and such administrator, trustee, receiver, receiver and manager
sequestrator, liquidator, provisional liquidator, administrator or other
custodian shall not be discharged within 60 days, provided that Borrower and
each Restricted Subsidiary hereby expressly authorizes the Global Administrative
Agent, the Australian Administrative Agent, each other Agent and each Lender to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their rights under the Loan Documents;
(d) permit or suffer to exist the commencement of any bankruptcy, insolvency,
reorganization, debt arrangement, compromise or composition with or assignment
for the benefit of its creditors or a class of them, or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up,
administration or liquidation proceeding, in respect of Borrower or any of its
Restricted Subsidiaries, and, if any such case or proceeding is not commenced by
Borrower or such Restricted Subsidiary, such case or proceeding shall be
consented to or acquiesced in by Borrower or such Restricted Subsidiary or shall
result in the entry of an order for relief or shall remain for 60 days
undismissed, provided that Borrower and each Restricted Subsidiary hereby
expressly authorizes the Global Administrative Agent, the Australian
Administrative Agent, and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate or partnership
action authorizing, or in furtherance of, any of the foregoing.

(h) Judgments. Any judgment or order for the payment of money in an amount of
$150,000,000 or more in excess of valid and collectible insurance in respect
thereof or in excess of an indemnity with respect thereto reasonably acceptable
to the Required Lenders shall be rendered against Parent, Borrower or any of
their Restricted Subsidiaries and either (a) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order, or (b) such judgment
shall have become final and non-appealable and shall have remained outstanding
for a period of 60 consecutive days.

(i) Change in Control. Parent fails to own or control, directly or indirectly,
all of the voting shares of Borrower.

(j) Event of Default under other Combined Loan Documents. Any “Event of Default”
as defined in the U.S. Loan Documents or the Canadian Loan Documents shall
occur; provided that the occurrence of a “Default” as defined in the U.S. Loan
Documents or the Canadian Loan Documents shall constitute a Default under this
Agreement; provided further that if such “Default” is cured or waived under the
U.S. Loan Documents or the Canadian Loan Documents, as applicable, then such
“Default” shall no longer constitute a Default under this Agreement.

 

43



--------------------------------------------------------------------------------

(k) Enforcement Against Assets. A receiver, receiver and manager or similar
officer is appointed to, Liens are enforced over or distresses, attachments or
other executions are levied or enforced over all or any of the assets and
undertaking of Borrower in excess of $150,000,000 in the aggregate.

Section 8.2. Action if Administration, Winding Up, Arrangements and Insolvency.
If any Event of Default described in Section 8.1(g) shall occur, the Commitments
(if not theretofore terminated) shall automatically terminate and the
outstanding principal amount of all outstanding Loans and all other obligations
hereunder shall automatically be and become immediately due and payable, without
notice or demand. Without limiting the foregoing, the Global Administrative
Agent, the Australian Administrative Agent and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.

Section 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.2) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Australian
Administrative Agent, upon the direction of the Required Lenders, shall by
notice to Borrower declare all of the outstanding principal amount of the Loans
and all other obligations hereunder to be due and payable and the Commitments
(if not theretofore terminated) to be terminated, whereupon the full unpaid
amount of such Loans and other obligations shall be and become immediately due
and payable, without further notice, demand or presentment, and the Commitments
shall terminate. Without limiting the foregoing, the Global Administrative
Agent, the Australian Administrative Agent and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.

ARTICLE IX

AGENTS

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. as
Global Administrative Agent, Citisecurities Limited (ABN 51 008 489 610) as
Australian Administrative Agent, Bank of America, N.A. and Citibank, N.A as
Global Syndication Agents, and The Royal Bank of Scotland plc and Royal Bank of
Canada as Global Documentation Agents, and authorizes each such Agent to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Where the Australian Administrative Agent provides services in connection with
the administration of the Loans, that is when it calculates rates and amounts,
keeps records, keeps the register, receives and distributes payments and
information received under Section 5.1 (Financial Reporting and Notices) and
under this Agreement and receives and deals with Borrowing Requests and Interest
Election Requests, it does not provide those services as agent for the Arranger
or the Lenders, but as principal, but the remainder of this Article IX still
applies.

 

44



--------------------------------------------------------------------------------

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (the use of the term “agent”
herein and in the other Loan Documents with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties),
(b) each Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2), and
(c) except as expressly set forth herein, each Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Affiliates in any
capacity. Each Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Borrower or a Lender, and such Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent. None of the Persons identified
on the facing page of this Agreement as the “Joint Lead Arrangers and Joint
Bookrunners” (the “Arrangers”), the Global Documentation Agents or the Global
Syndication Agents shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Combined Loan Document
other than, except in the case of the Arrangers, those applicable to all Lenders
as such.

The Australian Administrative Agent, the Global Administrative Agent and the
other Agents shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Australian Administrative Agent,
the Global Administrative Agent and the other Agents also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Australian Administrative Agent, the Global Administrative Agent and the other
Agents may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

45



--------------------------------------------------------------------------------

Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Global Administrative
Agent or Australian Administrative Agent as provided in this paragraph, the
Global Administrative Agent or the Australian Administrative Agent may resign at
any time by notifying the Lenders and Borrower. Upon any such resignation,
Borrower shall have the right, in consultation with the Combined Required
Lenders, to appoint one of the Lenders as a successor. If no successor shall
have been so appointed by Borrower and shall have accepted such appointment
within 30 days after the retiring Global Administrative Agent or Australian
Administrative Agent gives notice of its resignation, then the retiring Global
Administrative Agent or Australian Administrative Agent may, on behalf of the
Lenders, appoint a successor Global Administrative Agent or Australian
Administrative Agent which shall be a bank with an office in New York, New York,
or Sydney, Australia, respectively, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Global Administrative Agent or Australian
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Global Administrative Agent or Australian Administrative Agent, and the
retiring Global Administrative Agent or Australian Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by
Borrower to a successor Global Administrative Agent or Australian Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After the Global Administrative
Agent’s or Australian Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Global Administrative Agent or Australian
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Global Administrative Agent or Australian Administrative Agent,
respectively.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

46



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to Borrower or any Additional Borrower, to:

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Attention: Matthew W. Dundrea

Senior Vice President–Treasury and Administration

Telephone: (713) 296-6640

Facsimile: (713) 296-6458

with a copy to:

Assistant Treasurer

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone: (713) 296-6642

Facsimile: (713) 296-6477

and with copy to:

Executive Vice President and General Counsel

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone: (713) 296-6204

Facsimile: (713) 296-6458

(b) if to the Global Administrative Agent, to:

JPMorgan Chase Bank, N.A.

Loan & Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Bejaye E. Ilegbodu

Telephone: (713) 750-4147

Facsimile: (713) 427-6307

 

47



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

707 Travis Street, 12th Floor North

Houston, Texas 77002

Attention: Debra Hrelja

Telephone: (713) 216-4039

Facsimile: (713) 216-8870

(c) if to the Australian Administrative Agent, to: [Note: Please confirm
Australian Administrative Agent contact information.]

Citisecurities Limited (ABN 51 008 489 610)

Level 23, 2 Park Street

Sydney N.S.W. 2000

Australia

Attention: Agency/Maria Mills/Trevor Dutton

E-mail: maria.mills@citigroup.com

E-mail: trevor.dutton@citigroup.com

Telephone: 61 2 8225 2066/2455 (direct lines)

Switch No: 61 2 8225 1000

Facsimile: 61 2 8225 5244

with a copy to:

Citicorp International Limited

9/F., Two Harbourfront

22 Tak Fung Street

Hunghom, Kowloon

Hong Kong

Attention: Eros Lai/Michelle Chong

E-mail: eros.lai@citi.com

E-mail: michelle.chong@citi.com

E-mail: regionalloansagency@citi.com

Telephone: +852 2306 6612/8090

Facsimile: +852 2621 3183/4

(d) if to any other Lender, to it at its address (or telecopy number) provided
to the Global Administrative Agent, the Australian Administrative Agent and
Borrower or as set forth in its Administrative Questionnaire.

Notices and other communications between the Global Administrative Agent, the
Australian Administrative Agent and the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Australian Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Australian
Administrative Agent and the applicable Lender. The Australian Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

48



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall (i) if received by the recipient on or before 5:00 p.m.,
New York City time, be deemed to have been given on the date of receipt or
(ii) if received by the recipient after 5:00 p.m., New York City time, be deemed
to have been given on the day following the date of receipt.

Section 10.2. Waivers; Amendments.

(a) No failure or delay by the Global Administrative Agent, the Australian
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Global
Administrative Agent, the Australian Administrative Agent and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Borrower therefrom shall in
any event be effective except in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Global Administrative Agent, the Australian Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Any of the Combined Loan Documents or any provision thereof may be waived,
amended or modified pursuant to an agreement or agreements in writing entered
into by Borrower and the Combined Required Lenders or by Borrower and the Global
Administrative Agent and the Australian Administrative Agent with the consent of
the Combined Required Lenders; provided that the same waiver, amendment or
modification is requested by Parent in connection with each of the Combined
Credit Agreements; and provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of (i) the Lenders described in
the first proviso of Section 10.2(c) without the prior written consent of each
Lender affected thereby and (ii) the Global Administrative Agent or the
Australian Administrative Agent without the prior written consent of the Global
Administrative Agent or the Australian Administrative Agent, respectively.

(c) Except as provided for in Section 10.2(b) above, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Borrower and the Required Lenders or by Borrower and the Global
Administrative Agent and the Australian Administrative Agent with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender or the Commitments without the written consent of such
Lender or each Lender, respectively, (ii) reduce the principal amount of any
Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of

 

49



--------------------------------------------------------------------------------

the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release any Guaranty, without
the written consent of each Lender, or (vi) change any of the provisions of this
Section or the definition of “Required Lenders”, “Combined Required Lenders” or
any other provision hereof or thereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or thereunder or
make any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Global
Administrative Agent or the Australian Administrative Agent hereunder or
thereunder without the prior written consent of the Global Administrative Agent
or the Australian Administrative Agent, respectively; provided further that in
the event that any Additional Borrower elects to terminate its status as an
Additional Borrower under this Agreement and delivers a properly executed
Borrower Termination Notice pursuant to Section 2.22(c), such termination and
release of such Additional Borrower from its Obligations under this Agreement
shall require only the consent of the Global Administrative Agent and the
Australian Administrative Agent, which consent shall not be unreasonably
withheld or delayed.

Section 10.3. Expenses; Indemnity; Damage Waiver.

(a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Arrangers, the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Agents or any Lender,
including the fees, charges and disbursements of any counsel for the Agents or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or this Agreement.

(b) Borrower shall indemnify the Agents, the Arrangers and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE INDEMNITEE,
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel (or a solicitor and his own client
basis) for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the actual or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any

 

50



--------------------------------------------------------------------------------

Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether brought by a third party or by the
Borrower and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) resulted
from the gross negligence or willful misconduct of such Indemnitee or (ii) arise
in connection with any issue in litigation commenced by Borrower or any of its
Subsidiaries against any Indemnitee for which a final judgment is entered in
favor of Borrower or any of its Subsidiaries against such Indemnitee.

(c) To the extent that Borrower fails to pay any amount required to be paid by
it to the Global Administrative Agent or the Australian Administrative Agent
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Global Administrative Agent or the Australian Administrative Agent, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Global Administrative Agent or the Australian Administrative Agent,
respectively.

(d) To the extent permitted by applicable law, (i) Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and (ii) Agents and Lenders
shall not assert, and hereby waive, any claim against Borrower, in each case on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby (including, without limitation, any Loan Document), the
Transactions or any Loan or the use of the proceeds thereof, except for any such
claim arising from the gross negligence or willful misconduct of such Indemnitee
or the Borrower, as applicable; provided that, notwithstanding the foregoing,
nothing contained in this sentence shall limit the Borrower’s indemnity
obligations with respect to claims asserted by Persons (other than the Agents
and the Lenders) to the extent set forth in this Section 10.3.

(e) All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.

Section 10.4. Successors and Transferees.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and transferees
permitted hereby, except that Borrower may not transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted transfer by Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
transferees permitted hereby and, to the extent expressly contemplated hereby,
the Related Parties of each of the Global Administrative Agent, the Australian
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

51



--------------------------------------------------------------------------------

(b) Any Lender may transfer to one or more bank or other entities which are not
Offshore Associates of the Borrower (“Substituting Lender”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) each of
U.S. Borrower, Borrower, the Australian Administrative Agent and the Global
Administrative Agent must give their prior written consent to such transfer
(which consent shall not be unreasonably withheld or delayed), (ii) except in
the case of a transfer to a Lender or an Affiliate of a Lender or a transfer of
the entire remaining amount of the transferring Lender’s Commitment, the amount
of the Commitment of the transferring Lender subject to each such transfer
(determined as of the date the Substitution Certificate with respect to such
transfer is delivered to the Australian Administrative Agent and the Global
Administrative Agent) shall be in increments of $1,000,000 and not less than
$10,000,000 unless each of Borrower, the Australian Administrative Agent and the
Global Administrative Agent otherwise consent, (iii) each partial transfer shall
be made as a transfer of a proportionate part of all the transferring Lender’s
rights and obligations under this Agreement, (iv) the parties to each transfer
shall execute and deliver to the Australian Administrative Agent and the Global
Administrative Agent a Substitution Certificate, together with a processing and
recordation fee of $3,500 to the Australian Administrative Agent, and (v) the
Substituting Lender, if it shall not be a Lender, shall deliver to the
Australian Administrative Agent and the Global Administrative Agent an
Administrative Questionnaire; and provided further that any consent of U.S.
Borrower and Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Substitution Certificate the Substituting Lender thereunder shall be a party
hereto and, to the extent of the interest transferred by such Substitution
Certificate, have the rights and obligations of a Lender under this Agreement,
and the transferring Lender thereunder shall, to the extent of the interest
transferred by such Substitution Certificate, be released from its obligations
under this Agreement (and, in the case of a Substitution Certificate covering
all of the transferring Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.15, 2.16, 2.17, 2.18, 2.20 and 10.3). Any transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Australian Administrative Agent and the Global Administrative Agent,
acting for this purpose as an agent of Borrower, shall maintain at one of its
offices in Sydney, Australia, and The City of New York, respectively, a copy of
each Substitution Certificate delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
Borrower, the Australian Administrative Agent, the Global Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

52



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Substitution Certificate executed by an
transferring Lender and a Substituting Lender, the Substituting Lender’s
completed Administrative Questionnaire (unless the Substituting Lender shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such transfer
required by paragraph (b) of this Section, the Australian Administrative Agent
and the Global Administrative Agent shall accept such Substitution Certificate
and record the information contained therein in the Register and will provide
prompt written notice to Borrower of the effectiveness of such Substitution
Certificate. No transfer shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of Borrower, the Australian
Administrative Agent or the Global Administrative Agent, sell participations to
one or more banks or other entities which are not Offshore Associates of the
Borrower (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, the Australian Administrative Agent, the Global Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and (iv) if such Participant is not a Lender or an Affiliate of a
Lender, such Lender shall have given notice to Borrower of the name of the
Participant and the amount of such participation. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (ii) and (iii) of the first proviso to Section 10.2(c) that
affects such Participant. Subject to paragraph (f) of this Section, Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by transfer pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Any stamp duty payable on
or in respect of such a sale which does not occur during the continuation of a
Default shall be paid by the Participant.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
Borrower shall expressly agree otherwise in writing. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 2.17(e) as though it were a Lender.

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the

 

53



--------------------------------------------------------------------------------

Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement).

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Anything herein to the contrary notwithstanding, no assignments or
participations shall be made to any Borrower or any of their respective
Affiliates or Subsidiaries, or to any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause.

Section 10.5. Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Australian Administrative Agent, the Global
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17, 2.18, 2.20 and 10.3 and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.6. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Australian
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Australian Administrative Agent and the Global
Administrative Agent and when the Australian Administrative Agent and the Global
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

54



--------------------------------------------------------------------------------

Section 10.7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.8. Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Obligations of Borrower shall have been accelerated, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the obligations of each Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.9. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW SOUTH WALES.

(b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
SOUTH WALES, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE STATE OF NEW SOUTH
WALES. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF

 

55



--------------------------------------------------------------------------------

PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW SOUTH WALES. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 10.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.11. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to any rating agency to the
extent required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Borrowers received by it from any
Agent, any Issuing Bank or any Lender, (h) with the consent of Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by any Person or (ii) becomes available to
any Agent or any Lender on a non-confidential basis from a source other than
Borrower or any Person obligated to maintain the confidentiality of such
Information. Prior to disclosing any Information under clause (c) above, the
Agent or Lender required or asked to make such disclosure shall make a good
faith effort to give Borrower prior notice of such proposed disclosure to permit
Borrower to attempt to obtain a protective order or other appropriate injunctive
relief. For the purposes of this Section, “Information” means all information
received from Borrower relating to Borrower or its business, other than any
publicly available information and such information that is available to any
Agent or any Lender on a non-confidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

56



--------------------------------------------------------------------------------

Section 10.12. Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.13 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:

(i) the provisions of this Section shall govern and control;

(ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);

(iii) all sums paid, or agreed to be paid, to such Lender or Agent for the use,
forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;

(iv) if at any time the interest provided pursuant to this Section or any other
clause of this Agreement or any other Loan Document, together with any other
fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount which would have accrued at the Highest Lawful Rate, the
amount of interest and any such fees or compensation to accrue to such Lender or
Agent pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Agent
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement or such other Loan Document, as
the case may be, and such fees or compensation deemed to be interest equals the
amount of interest which would have accrued to such Lender or Agent if a varying
rate per annum equal to the interest provided pursuant to any other relevant
Section hereof (other than this Section), as applicable, had at all times been
in effect, plus the amount of fees which would have been received but for the
effect of this Section; and

 

57



--------------------------------------------------------------------------------

(v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.

Section 10.13. Joint and Several Obligations. Each Borrower has determined that
it is in its best interest and in pursuance of its legitimate business purposes
to induce the Lenders to extend credit to the Borrowers pursuant to this
Agreement. Each Borrower acknowledges and represents that the availability of
the Commitments to each of the Borrowers benefits each Borrower individually and
that the Loans made will be for and inure to the benefit of each of the
Borrowers individually and as a group. Accordingly, Apache Energy Limited shall
be liable (as a principal and not as a surety, guarantor or other accommodation
party) for each and every representation, warranty, covenant and obligation to
be performed by the Borrowers under this Agreement and the other Loan Documents,
and Apache Energy Limited acknowledges that in extending the credit provided
herein the Agents and the Lenders are relying upon the fact that the Obligations
of each Borrower hereunder are the obligations of Apache Energy Limited.
Notwithstanding any other provision of this Agreement to the contrary, each
Borrower, other than Apache Energy Limited, shall be severally, and not jointly,
liable for all Obligations incurred by such Borrower under this Agreement. The
invalidity, unenforceability or illegality of this Agreement or any other Loan
Document as to one Borrower or the release by the Agents or the Lenders of a
Borrower hereunder or thereunder shall not affect the Obligations of the other
Borrowers under this Agreement or the other Loan Documents, all of which shall
otherwise remain valid and legally binding obligations of the other Borrowers.

Section 10.14. USA PATRIOT Act Notice. Each Lender that is subject to the USA
Patriot Act and the Global Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Borrower that, pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender or the Global
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA Patriot Act.

Section 10.15. NO FIDUCIARY DUTY. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower and/or its
Affiliates. Each Borrower agrees that nothing in the Loan Documents will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary duty
between any Lender, on the one hand, and such Borrower or its Affiliates, on the
other. Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies thereunder) are arm’s-length

 

58



--------------------------------------------------------------------------------

commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, and (ii) in connection with the transactions contemplated by the
Loan Documents, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) (irrespective of whether any Lender has advised, is currently
advising or will advise any Borrower or its Affiliates on other matters) or any
other obligation to any Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Agent and Lender is acting solely as principal
and not as the agent or fiduciary of any Borrower or its Affiliates. Each
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents.

Section 10.16. Anti-money Laundering. Each Lender and Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that: (a) each Agent and
Lender is subject to Australian laws and regulations pertaining to anti-money
laundering and terrorist financing (“Relevant Laws”) that require it to take
action prescribed thereby in respect of persons which may be subject to legal
sanctions under Relevant Laws, including (i) the interception and investigation
of any payment messages and other information sent to or by the Parent or
Borrower through the systems of the Lenders, (ii) the making of enquiries to
determine whether a person is a sanctioned person, (iii) the giving of
information about any transaction or activity to a person authorized under a
Relevant Law to receive that information, and (iv) the delaying, blocking or
refusing to make any payment if it would violate a Relevant Law.

Section 10.17. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

APACHE ENERGY LIMITED (ACN 009 301 964) By:   /s/ Matthew W. Dundrea Name:  
Matthew W. Dundrea Title:   Senior Vice President and Treasurer

 

S-1

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Global Administrative Agent By:   /s/ Debra Hrelja
Name:   Debra Hrelja Title:   Vice President

 

S-2

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITISECURITIES LIMITED (ABN 51 008 489 610), as Australian Administrative Agent
By:   /s/ Karina Kwan Name:   Karina Kwan Title:   Director By:   /s/ Michael
Forde Name:   Michael Forde Title:   Company Secretary

 

S-3

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Global
Syndication Agent By:   /s/ Joseph Scott Name:   Joseph Scott Title:   Director

 

S-4

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Global Syndication Agent By:   /s/ Lawrence Martin Name:  
Lawrence Martin Title:   Vice President

 

S-5

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Global Documentation Agent

By:

  /s/ Sanjay Remond

Name:

  Sanjay Remond

Title:

  Director

 

S-6

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Global Documentation Agent

By:

  /s/ Don J. McKinnerney

Name:

  Don J. McKinnerney

Title:

  Authorized Signatory

 

S-7

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A. (ARBN 072 814 058), as Lender

By:

  /s/ Brett Hanmer

Name:

  Brett Hanmer

Title:

  Director

By:

  /s/ Karsten Hubscher

Name:

  Karsten Hubscher

Title:

  Legal Counsel

 

S-8

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK (ARBN 074 112 011), as Lender

By:

  /s/ Debra Hrelja

Name:

  Debra Hrelja

Title:

  Vice President

 

S-9

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., AUSTRALIA BRANCH, as Lender

By:

  /s/ Wasim Khan

Name:

  Wasim Khan

Title:

  Vice President

 

S-10

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Lender By:   /s/ Penny Angela Austin Name:  
Penny Angela Austin Title:   Director, Network Client Coverage

 

S-11

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:   /s/ Don J. McKinnerney Name:   Don J.
McKinnerney Title:   Authorized Signatory

 

S-12

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:   /s/ Irja R. Otsa Name:   Irja R. Otsa
Title:   Associate Director By:   /s/ Mary E. Evans Name:   Mary E. Evans Title:
  Associate Director

 

S-13

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as Lender By:   /s/ Robert
Grill Name:   Robert Grill Title:   Director

 

S-14

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Lender By:   /s/ Shunsuke Suzuki Name:   Shunsuke Suzuki Title:  
Deputy General Manager

 

S-15

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, SYDNEY BRANCH

(ABN 13 064 165 162), as Lender                     

 

SIGNED by David Maynard and

Matthew Moodey                      as an

attorney for DEUTSCHE BANK AG,

SYDNEY BRANCH under power of

attorney

dated 17 May 2012

in the presence of:

  

/s/ Matthew Moodey                            

By executing this agreement the

attorney states that the attorney has

received no notice of revocation of the

power of attorney

/s/ Daniella Srbinovski                            

Signature of witness

  

/s/ David Maynard                            

By executing this agreement the

attorney states that the attorney has

received no notice of revocation of the

power of attorney

Daniella Srbinovski

Name of witness (block letters)

  

 

S-16

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as

Lender

By:   /s/ Leon Mo Name:   Leon Mo Title:  

Authorized Signatory

 

S-17

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK AUSTRALIA LIMITED

(ABN 48 006 434 162), as Lender        

 

Executed by HSBC Bank Australia

Limited ABN 48 006 434 162 by its

Attorney under Power of Attorney

dated 10-Feb-2012 and by their

execution hereof, the said Attorney

certifies that they have no notice of the

revocation of such Power of Attorney,

in the presence of:

     )         )         )         )         )         )         )   

 

/s/ Ryan Pearce     /s/ Alistair Paice Witness     Attorney

Ryan Pearce

048011 B

   

Alistair Paice

034939 A

Name of Witness     Name of Attorney

 

S-18

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:   /s/ Michael King Name:   Michael King
Title:  

Authorized Signatory

 

S-19

SIGNATURE PAGE TO AUSTRALIAN CREDIT AGREEMENT